Name: 2013/727/EU: Commission Implementing Decision of 6Ã December 2013 establishing a format for notifying the information on the adoption and substantial revisions of the waste management plans and the waste prevention programmes (notified under document C(2013) 8641) Text with EEA relevance
 Type: Decision_IMPL
 Subject Matter: economic geography;  documentation;  environmental policy;  information technology and data processing
 Date Published: 2013-12-10

 10.12.2013 EN Official Journal of the European Union L 329/44 COMMISSION IMPLEMENTING DECISION of 6 December 2013 establishing a format for notifying the information on the adoption and substantial revisions of the waste management plans and the waste prevention programmes (notified under document C(2013) 8641) (Text with EEA relevance) (2013/727/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Directive 2008/98/EC of the European Parliament and of the Council of 19 November 2008 on waste and repealing certain Directives (1), and in particular Article 33(2) thereof, Whereas: (1) Pursuant to Article 28 of Directive 2008/98/EC Member States have to ensure that their competent authorities establish one or more waste management plans covering the entire geographical territory of the Member State concerned. (2) In addition, not later than 12 December 2013, Member States have to establish waste prevention programmes in accordance with Article 29 of Directive 2008/98/EC. (3) In order to facilitate the submission of the relevant information to the Commission on the adoption and substantial revisions of those plans and programmes the format for notifying such information should be adopted. (4) The measures provided for in this Decision are in accordance with the opinion of the Committee established by Article 39 of Directive 2008/98/EC, HAS ADOPTED THIS DECISION: Article 1 Member States shall use the formats set out in Annexes I and II to this Decision to notify the Commission of the information on the adoption and substantial revisions of the waste management plans and waste prevention programmes referred to in Articles 28 and 29 of Directive 2008/98/EC. Article 2 This Decision is addressed to the Member States. Done at Brussels, 6 December 2013. For the Commission Janez POTOÃ NIK Member of the Commission (1) OJ L 312, 22.11.2008, p. 3. ANNEX I FORMAT FOR NOTIFYING THE INFORMATION ON THE ADOPTION AND SUBSTANTIAL REVISIONS OF THE WASTE MANAGEMENT PLANS Name of the plan: ¦ Administrative body (name, address, e-mail address, and other contact details where necessary) responsible for adoption/revision of the plan: ¦ Electronic link to a publicly available website for the plan: ¦ Administrative body (name, address, e-mail address, and other contact details where necessary) in charge of coordinating the information provided in this form: ¦ Please tick the applicable box: Ã¯   Adoption of a new waste management plan Ã¯   Substantial revision of a waste management plan (Important: Please indicate the relevant page number(s) of the notified plan and/or reference document related to each question) 1. General Information 1.1. Date of adoption/revision (month/year): 1.2. Does the plan cover the entire territory of the Member State? Ã¯   Yes Ã¯   No If no, please indicate what parts of the territory are not covered and provide reasons: ¦ 1.3. What is the scope of the waste management plan? Ã¯   All waste streams Ã¯   Municipal solid waste Ã¯   Hazardous waste Ã¯   Specific waste streams. Please specify: If the plan does not cover all waste streams, please indicate the relevant additional plans: ¦ 1.4. Does the plan comply with the requirements of Directive 2008/98/EC? Ã¯   Yes Ã¯   No If no, please indicate the reasons: ¦ 1.5. Is the plan designed in accordance with the waste hierarchy set out in Article 4 of Directive 2008/98/EC? Ã¯   Yes Ã¯   No If no, please specify for which waste streams the plan deviates from the waste hierarchy and the reasons for such deviations: ¦ 1.6. Does the plan include any waste prevention programme? Ã¯   Yes Ã¯   No If yes, please provide the relevant website links: ¦ 1.7. How did the relevant stakeholders and authorities and the general public participate in the elaboration of the waste management plans and waste prevention programmes? ¦ 2. Information on collection schemes and waste treatment installations 2.1. Does the plan assess the need for new collection schemes and major disposal/recovery installation and related investments? Ã¯   Yes Ã¯   No 2.2. Does the plan provide information about the location of planned disposal or major recovery installations and the criteria for the choice of that location? Ã¯   Yes Ã¯   No If yes, please indicate where these criteria are set out in the plan: ¦ 3. Information on waste-related targets 3.1. Are packaging and packaging waste covered by the plan (Article 14 of European Parliament and Council Directive 94/62/EC (1)) Ã¯   Yes Ã¯   No 3.2. Does the plan set out strategies or measures for the implementation of the reduction of biodegradable waste going to landfills (Article 5 of Council Directive 1999/31/EC (2)) Ã¯   Yes Ã¯   No 3.3. Does the plan contribute to reach the landfill biodegradable diversion targets? Ã¯   Yes Ã¯   No 3.4. Does the plan evaluate the usefulness and suitability of economic and other instruments, e. g. landfill taxes, in addressing waste issues? Ã¯   Yes Ã¯   No If yes, please specify which economic instruments and related measures have been included in the plan: ¦ (1) OJ L 365, 31.12.1994, p. 10. (2) OJ L 182, 16.7.1999, p. 1. ANNEX II FORMAT FOR NOTIFYING THE INFORMATION ON THE ADOPTION AND SUBSTANTIAL REVISIONS OF THE WASTE PREVENTION PROGRAMMES Name of the programme: ¦ Electronic link to a publicly available website for this programme: ¦ Administrative body (name, address, e-mail address and other contact details where necessary) responsible for the adoption/revision of the programme: ¦ Administrative body (name, address, e-mail address, and other contact details where necessary) in charge of coordinating these answers: ¦ Please tick the applicable box: Ã¯   Adoption of a new waste prevention programme Ã¯   Substantial revision of a waste prevention programme (1) In case of a notification of a substantial revision of a waste prevention programme, which plan/programme does this revision refer to? Please describe briefly the scope and the main elements of the revision, indicating where the revised elements can be found within the waste prevention programme: ¦ (Important: Please indicate the relevant page number(s) of the notified programme and/or reference document related to each question) 1. General information 1.1. Date of adoption/revision (month/year): 1.2. Does the programme cover the entire territory of your Member State? Ã¯   Yes Ã¯   No If no, please indicate what parts of the territory are not covered and provide reasons: ¦ 1.3. Is the programme integrated into a waste management plan? Ã¯   Yes Ã¯   No If yes, please specify the waste management plan(s): ¦ 1.4. Is the programme included in other environmental policy programme(s)? Ã¯   Yes Ã¯   No If yes, please specify the programme(s): ¦ 2. Information on waste prevention 2.1. Does the programme describe the existing prevention measures? Ã¯   Yes Ã¯   No 2.2. Does the programme set out waste prevention objectives? Ã¯   Yes Ã¯   No 2.3. To what extent do the objectives and measures aim at the decoupling of economic growth from the environmental impacts of waste generation? ¦ 2.4. Does the programme specify quantitative and/or qualitative benchmarks for adopted waste prevention measures? Ã¯   Yes Ã¯   No If yes, please indicate whether they are qualitative and/or quantitative and the relevant page number(s): ¦ 2.5. Does the programme determine specific qualitative and/or quantitative targets and indicators? Ã¯   Yes Ã¯   No If yes, please indicate whether they are qualitative and/or quantitative and the relevant page number(s): ¦ (1) Only applicable if a waste prevention programme has already been notified to the European Commission.